THE THIRTEENTH COURT OF APPEALS


                                    13-12-00576-CV


                IN THE ESTATE OF JAMES M. LUTHEN, DECEASED


                                 On Appeal from the
                County Court at Law No. 1 of Cameron County, Texas
                         Trial Cause No. 2010-CPC-156-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the kial court should be reversed and the cause

remanded   to the trial court. The Court orders the judgment of the trial   court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision cert¡fied below for observance.

November 24.2014